People v Scurry (2014 NY Slip Op 08865)





People v Scurry


2014 NY Slip Op 08865


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2012-05721
 (Ind. No. 8183/10)

[*1]The People of the State of New York, respondent,
v Carey Scurry, appellant.


Lynn W. L. Fahey, New York, N.Y. (Bryan D. Kreykes of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Lori Glachman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered June 4, 2012, convicting him of burglary in the second degree (three counts) and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant preserved for appellate review most of his claims that the prosecutor engaged in improper questioning during cross-examination and that various comments made by the prosecutor during the summation were improper and deprived him of a fair trial (see CPL 470.05[2]; People v De Jesus, 42 NY2d 519, 526). However, all of the challenged questioning and remarks were either within the broad bounds of rhetorical comment permissible in closing arguments (see People v Galloway, 54 NY2d 396, 399; People v McHarris, 297 AD2d 824, 825), fair response to defense counsel's summation (see People v Marcus, 112 AD3d 652, 653; People v Phillips, 285 AD2d 477, 478), fair comment on the defendant's testimony and other evidence (see People v Wilson, 77 AD3d 858, 859; People v Siriani, 27 AD3d 670), cured by the trial court's charge and instructions to the jury (see People v Flowers, 102 AD3d 885, 886; People v Pocesta, 71 AD3d 920, 921; People v Wilson, 50 AD3d 711, 712), or, if improper, were not so egregious as to deprive the defendant of a fair trial (see People v Persaud, 98 AD3d 527, 529; People v Pocesta, 71 AD3d at 921).
MASTRO, J.P., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court